Citation Nr: 1335504	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with sclerosis, to include neurological manifestations in the bilateral lower extremities. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran had active service from November 1989 to October 1990. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of January 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded these claims to the Appeals Management Center (AMC) for additional development in March and November 2010.  

In a December 2009 Form 646, the Veteran's representative stated that the Veteran felt his spine affects his ability to use his right hand and ability to walk.  The Board is unclear from that statement whether "right hand" was meant to read "right foot/leg" or if indeed the Veteran is seeking service connection for his right hand as secondary to his service-connected lumbosacral strain with sclerosis (hereinafter lumbar spine disability).  Accordingly, this matter is referred to the AOJ for appropriate action, to include seeking clarification from the Veteran.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As a preliminary matter, the Board has recharacterized the issues on appeal as noted above.  Previously, the issues on appeal were entitlement to a TDIU, entitlement to an increased rating for a lumbar spine disability, and entitlement to service connection for a left leg disorder, to include as secondary to a service-connected lumbar spine disability.  After further review, it appears that service connection for a left leg disorder has already been granted, in the form of manifestations as secondary to the service-connected lumbar spine disability.  

In this regard, in July 2004, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability, which was denied in a March 2005 rating decision.  The Veteran timely filed a notice of disagreement with that decision.  Simultaneously, the RO issued an August 2005 statement of the case and rating decision.  In the body of the decision in both documents, the RO noted that the Veteran had informed VA that he had been experiencing leg weakness.  The RO found that "although intervertebral disc syndrome was not diagnosed, [the RO/VA] accept these complaints as part of the overall service[-]connected back condition."  Thus, the RO determined that the Veteran is service connected for leg weakness.  The Veteran did not file a timely substantive appeal with this decision, rendering it final.  Thus, the March 2005 rating decision is not in appellate status.

Thereafter, even though the Veteran did not file a claim for an increased rating for his service-connected lumbar spine disability (he only filed a claim for TDIU in December 2005), the RO addressed such claim in a January 2007 rating decision, which he timely appealed and is now before the Board.  Additionally, in an October 2007 statement, the Veteran filed a claim for his left leg as secondary to his lumbar spine disability, which was denied in a March 2008 rating decision and was timely appealed to the Board.  As service connection for bilateral lower extremity weakness was previously granted in the August 2005 rating decision, and the Veteran continues to assert that he has weakness and pain in his legs that is not properly compensated, the Board has recharacterized the issue on appeal as entitlement to an increased rating for service-connected lumbar spine disability, to include neurological manifestations in the bilateral lower extremities.

Turning to the reasons for another remand, after the most recent supplemental statement of the case (SSOC) was issued in April 2012, VA received a statement from the Veteran in May 2012 wherein he reported that a recent MRI test revealed problems with his spine and that he had been to physical medicine quite a few times.  He added that VA could obtain those records from the Richmond VAMC.  The Veteran also stated that his condition had gotten worse.

The Board observes that the Veteran was last afforded a VA examination for his service-connected lumbar spine disability in July 2011.  It is unclear from his May 2012 statement whether he is asserting that his lumbar spine has increased in severity since July 2011.  However, it does appear that there are potentially outstanding VA treatment records that have not been associated with the claims file.  The Veteran reported a "recent" MRI test that revealed many problems with his lumbar spine.  The most recent VA treatment records associated with the claims file date in September 2008.  Accordingly, a remand is necessary to obtain outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, although the Veteran's Vocational Rehabilitation folder has been obtained per the November 2010 remand, the record suggests that there might still be outstanding records.  The last records associated with the Vocational Rehabilitation folder are dated in 2008.  However, during the June 14, 2010 VA examination, the Veteran reported that he was in vocational rehabilitation to gain the skills for a sedentary position.  There are no records dated in 2010 in the folder.  The Board concludes that because there is an indication in the record that the Veteran might have sought vocational rehabilitation benefits after 2008, such records should be requested.  See 38 C.F.R. § 3.159(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from the Richmond VAMC dated from September 2008 to the present, to include the MRI and EMG the Veteran claims he underwent.

2.  Obtain any Vocational Rehabilitation records dated after 2008.  The Veteran reported that he received vocational rehabilitation benefits in 2010.  If no such records exist, document the file accordingly.

3.  Thereafter, undertake any other development action that is deemed warranted, to include whether the Veteran warrants a new VA examination based on the disability picture shown in the VA treatment records.  (The Veteran was last examined in July 2011.)  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

